Dissenting Opinion by
Mr. Justice Stewart:
In Irvin v. Irvin, 142 Pa. 271, Paxson, C. J., uses this language:
*447“I know of no decided case and no principle of law which permits an oral contract, made at the same time with a written contract, under seal, and purposely omitted thferefrom, to be set up not only to contradict but to destroy it. The two agreements cannot possibly stand together; one or other must fall. When parties without fraud or mistake have put their engagéments in writing, that is not only the best, but the sole evidence of their agreement.” This indicates sufficiently the ground of my dissent. It only remains to point out the distinction between the present case and Croyle v. Cambria Land and Improvement Co., 233 Pa. 310, cited as supporting the doctrine in this case applied. As will be seen the cases are widely apart. We quote from the opinion in the case referred to.
“What was attempted to be shown was that the plaintiff knowing that the deed of release as prepared imposed no obligation on the defendant to fill the low land to the level of the thoroughfare, refused to execute it because of this circumstance and requested that another instrument containing this provision be written; that the defendant company’s representative desiring to avoid delay thereupon promised the plaintiff that if he would execute the paper as written, the defendant company would at its cost make the required fill within a given period; and that it was upon the faith of this promise that plaintiff executed the deed of release.” Here was an omission not contemplated by the parties, but which happened through the mistake of the scrivener. When discovered, the party prejudiced by the omission refused to sign the paper as written. He was induced to sign it by the other party promising to make good what had been omitted. The case was thus brought clearly within the established exceptions to the rule that excludes parol testimony when offered to contradict or vary the terms of a written instrument. In the present case what equity is shown to bring it within any recognized exception? Nothing was omitted from the *448writing that either party wanted inserted; it was written just as the parties intended it should be written; it was never intended that what is claimed as consideration, in addition to that appearing in the instrument, was to appear therein, but it was omitted by mutual agreement between the parties, to serve some purpose of their own. If, under such circumstances parol evidence may be admitted, the rule which excludes such evidence when offered to alter, add to or contradict a written instrument, to use the language of Strong, J., in Fulton v. Hood, 34 Pa. 365, is utterly annihilated. The distinction we have pointed out between these two cases may be quite as plainly observed between this and the other cases upon the opinion filed relies. In Renshaw v. Gans, 7 Pa. 117, the action was in covenant on articles for the purchase of land by Gans, the articles stipulating for a warranty deed. The deed tendered concluded with a general Avarranty “excepting quit rents.” It was refused because not in compliance Avith the written terms. Plaintiff offered to shoAV on the trial that the exception Avas not put into the article of agreement because the parties conceived the rents to be in the nature of annual taxes, and therefore not coming within the description of encumbrances intended to be guarded against by the stipulation for a warranty deed. In the opinion in the case by Bell, J., it is said,
“The defendant by his own act, proceeding upon a misapprehension, having prevented the introduction of a provision in the articles, in conformity with his oral agreement, it would be inequitable to permit him to escape from his contract by a rule of evidence designed to prevent fraud.”
Here again what was attempted to be supplied was an omission occasioned by mistake, one which the defendant was seeking to take advantage of and for which he was himself responsible. One can readily understand how the admission of parol evidence in such a case would not offend against the rule, but would be within *449allowed exceptions. The case decides no more than that if fraud had been alleged the parol evidence would have been admissible. Mistake is sufficient ground in equity for reformation of a contract, and it is sufficient to open up the way to have the truth made known in an action at law, even though the mistake be one of law, when a party is seeking to take advantage of it. Meckley’s Est., 20 Pa. 478. The point I make is, that in this case nothing was omitted from the written contract that was ever intended to be inserted in it; that neither fraud, accident, nor mistake is alleged in connection with the written articles, and that for this reason it was error to allow parol evidence to alter its terms. The mistake was not in the articles of agreement, but in the remedy adopted. The parol promise set up was no part of the written contract, but an independent undertaking for which the consideration was the written agreement and for which separate action would lie. The distinction is clearly pointed out by Gibson, O. J., in Weaver v. Wood, 9 Pa. 220, where it is expressly ruled that where a written contract is executed for a consideration therein mentioned, a party is not concluded in an action for the breach of a parol contract from showing that the agreement evidenced by the written contract was the consideration for the contemporaneous parol contract; that the written agreement is conclusive as evidence of the terms, only in actions found on that contract.
To conclude: it is always safer and better to insist that distinctions in practice as to the remedies to be adopted shall be observed, rather than relax rules of evidence to an extent that destroys their usefulness in order that a plaintiff may recover in an action mistakenly adopted. The recovery should have been for the amount due according to the terms of the written contract and nothing beyond.